             Case 3:16-bk-02230-PMG      Doc 1338    Filed 03/14/19   Page 1 of 3



                                     ORDERED.


         Dated: March 14, 2019




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  Jacksonville Division
                                 www.flmb.uscourts.gov


In re:                                            Chapter 11

RMS TITANIC, INC., et al.,                        Case No.: 3:16-bk-002230-PMG
                                                  (Jointly Administered)
                       Debtors.
                                           /

     FINAL ORDER APPROVING RESPONSIBLE PERSON’S APPLICATION TO
  (I) APPROVE EMPLOYMENT OF ROBERT P. CHARBONNEAU, ESQ. AND THE
LAW FIRM OF AGENTIS PLLC AS SPECIAL LITIGATION COUNSEL, (II) MODIFY
 THE TERMS OF SAID EMPLOYMENT, AND (III) APPROVE THE TERMS OF THE
   AGREEMENT BETWEEN ROBERT P. CHARBONNEAU, ESQ. AND THE LAW
   FIRM OF AGENTIS PPLC AND JASON S. MAZER, ESQ. AND THE LAW FIRM
     OF CIMO MAZER MARK, PLLC AS CO-SPECIAL LITIGATION COUNSEL

          THIS MATTER came before the Court for hearing on March 5, 2019 at 11:00 a.m. upon

the Responsible Person’s Application (I) to Approve Employment of Robert P. Charbonneau,

Esq., and the Law Firm of Agentis, PLLC, as Special Litigation Counsel to the Responsible

Person; (II) to Modify the Terms of Said Employment; and (III) to Approve the Terms of the

Agreement Between Robert P. Charbonneau, Esq., and the Law Firm of Agentis, PLLC, and

Jason S. Mazer, Esq., and the Law Firm of Cimo Mazer Mark, PLLC, as Co-Special Litigation
               Case 3:16-bk-02230-PMG        Doc 1338      Filed 03/14/19      Page 2 of 3




Counsel [ECF #1312] (the “Application”),1 and the Court, having reviewed the Application and

the attached affidavit in support thereof, and finding that Robert P. Charbonneau, Esq. and the

law firm of Agentis PLLC represent no interest adverse to the Responsible Person or the estate in

the matters upon which the attorneys are to be engaged, that the joint litigation of the D&O

Claims by Agentis and Cimo Mazer Mark is in the best interests of the estate and the creditors,

and that modifying the Contingency Fee is reasonable and practical under the circumstances, is

authorized to grant the relief requested in the Application pursuant to Sections 327(e), 328(a),

and 330 of the Bankruptcy Code and Bankruptcy Rule 2014. Based on the foregoing findings,

good and sufficient cause exists to grant the relief set forth herein and requested in the

Application, and the Court ORDERS as follows:

          1.      The Application is GRANTED on a final basis.

          2.      The Court approves the Responsible Person’s retention of Robert P. Charbonneau,

Esq. and the law firm of Agentis PLLC as Co-Special Litigation Counsel. Agentis is authorized

to render those same services approved in the Employment Order on behalf of the Responsible

Person.

          3.      Upon an order granting the Responsible Person’s application to employ Jason S.

Mazer, Esq. and the law firm of Cimo Mazer Mark, PLLC, the Court approves the joint pursuit

of the D&O Claims by Agentis and Cimo Mazer Mark as Co-Special Litigation Counsel to

prosecute, and, if appropriate, settle the D&O Claims, as permitted under the Standing Order.

          4.      The total compensation for Co-Special Litigation Counsel shall be a forty percent

(40%) contingency fee of any insurance proceeds or other funds recovered in the pursuit of the

D&O Claims, regardless of whether Co-Special Litigation Counsel is required to take the matter

1
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Application.
                                                   2
            Case 3:16-bk-02230-PMG         Doc 1338     Filed 03/14/19    Page 3 of 3




to trial. The increase of the contingency fee to forty percent (40%) from the thirty-five percent

(35%) set forth in the Employment Order shall become effective immediately.

       5.      This Court approves Agentis’s and Cimo Mazer Mark’s agreement to equally

share any Contingency Fee recovered in the Adversary Proceeding, regardless of how such funds

are obtained. For the avoidance of doubt, the 40% contingency fee shall be divided equally

between Agentis, on the one hand (20% of the Contingency Fee), and Cimo Mazer Mark, on the

other hand (20% of the Contingency Fee).

       6.      If costs are incurred by either Agentis or Cimo Mazer Mark, those firms may seek

reimbursement of those costs from the estate or any other source of payment there may be. If the

costs remain unpaid, neither firm shall be required to further advance costs. Agentis may also

apply for compensation and reimbursement of costs, pursuant to 11 U.S.C. §§ 330 and 331, at its

ordinary rates, as they may be adjusted from time to time, for services rendered and costs

incurred on behalf of the Responsible Person

       7.      The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Order.

                                                  ###

Submitted by:
Robert P. Charbonneau
Agentis PLLC
Co-Special Litigation Counsel for the Responsible Person
55 Alhambra Plaza, Suite 800
Coral Gables, FL 33134
305.722.2002
rpc@agentislaw.com

Copy to: Attorney Charbonneau who is directed to serve a copy of this order on interested parties
who do not receive service by CM/ECF and file a proof of service within three days of entry of
the order.


                                                   3
